Appeal by the defendant from a judgment of the Supreme Court, Kings County (Gerges, J.), rendered January 11, 2001, convicting him of rape in the first degree (two counts), sodomy in the first degree, sexual abuse in the first degree (three counts), robbery in the third degree, and petit larceny, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, resolution of issues of credibility, as well as the weight to be accorded the evidence presented, are primarily questions to be determined by the trier of fact, which saw and heard the witnesses (see People v Gaimari, 176 *403NY 84, 94). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see People v Garafolo, 44 AD2d 86, 88). Upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.15 [5]). Santucci, J.P., Krausman, Adams and Crane, JJ., concur.